Porter, J.
delivered the opinion of the . , . court—l his is an action against the endorser of a promissory note. The plaintiff was nonsuited in the inferior court, because he failed to give legal evidence of the notice . of protest.
The only evidence which the record exhibits of notice, is a certificate on the protest io the following words: “This 4th day of October, I put, myself, at the post-office, a letter notice of the above protest, to Nareisse Landry,” signed “ Carlier Doutremer, judge and notary public.” The judge a quo, thought *126this insufficient, and we concur with him, ⅜ - Without expressing an opinion on all the objections made to it by defendant’s counsel, we think that which is drawn from the omission, to state in what post-office the notice was put, fatal. The statute under which this right, of establishing the responsibility of endorsers by the certificate of a notary public is claimed, makes a great change in the rules of evidence, and those who claim the benefit of it, muatytake care and bring themselves strictly within its provisions.—Acts of 1821, 44. Fougard vs. Tourregard, vol. 3, 464.
A certificate of notice of protest is not good, unless it states in what post-office the notice was put.
A waiver of the want of notice cannot be inferred.
The other testimony in the case, does not supply this defect. Doutremer says, that when he applied to the defendant, he refused to renew the note because he wished to force the drawer, Bringier, to pay the same. This, in our opinion, is not sufficient to establish a waiver of notice. The abandonment of the right, acquired by the want of it, should be clearly and unequivocally made out. Chi tty *127¡jays it must be express, and cannot be inferred. Chitty on bills, ed. 1821, 309. 5 Johnson, 375. 12 ibid. 423.
Morphy for the plaintiff, Conrad for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.